Citation Nr: 1420997	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 19, 2010. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Accredited Agent


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1965 to August 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD, assigned a 100 percent disability rating from March 19, 2010 to the present, and assigned a 70 percent rating prior to March 19, 2010.  The Veteran seeks a rating higher than 70 percent for the period prior to March 19, 2010.

In the Veteran's substantive appeal in January 2011, he indicated that he wanted a Board hearing.  In June 2011, his representative withdrew the hearing request in writing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2013).   


FINDING OF FACT

Prior to March 19, 2010, the Veteran's PTSD with major depressive disorder was characterized by occupational and social impairment with deficiencies in most areas, but was not characterized by total occupational and social impairment. 


CONCLUSION OF LAW

Prior to March 19, 2010, the criteria for a rating higher than 70 percent for PTSD with major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

With regard to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to VA's duty to assist, the Board finds that there has been compliance with the pertinent VCAA provisions.  The record in this case includes VA treatment  notes, letters from the Veteran's VA providers, an outside medical opinion, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  No additional pertinent evidence has been identified by the Veteran.

During the time period on appeal, the Veteran was afforded a VA examination in July 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  The examination is adequate because the Veteran's psychiatric symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486. 

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD with major depressive disorder was rated as 70 percent disabling prior to March 19, 2010, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Codes 9411, 9434. 

The criteria for the next higher rating, 100 percent, are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 denotes some danger of hurting self or others (e.g. suicide attempts without clear expectation of death, frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g. smears feces) OR gross impairment in communication (e.g. largely incoherent or mute).  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Facts

VA treatment records from September 2001 to March 2010 reflect that the Veteran regularly attended monthly group therapy sessions led by a chaplain and regularly received individual counseling (monthly or biweekly) from a VA psychologist.  During the entire period in question, the Veteran was observed to be oriented and in reality.    

An October 2001 VA psychology note reflected that the Veteran was "neatly groomed."  Another VA note from that month reflected that the Veteran seemed less depressed and was more communicative, although was still slowed down.  In November 2001, the psychologist observed the Veteran to be in a good mood and that his sprits seemed to be improved.  Later that month, the psychologist reported that the Veteran was more depressed recently due to the holiday season.  

In February 2002, the psychologist observed the Veteran to be in "generally good spirits."  In March 2002, the Veteran reported that he had been having short term memory problems lately.  A psychology note from May 2002 indicated that the Veteran's speech was clear but underproductive, and was of slow rate and low volume.  His affect was blunted and his mood was depressed.  Another VA note from May 2002 reflected that the Veteran seemed "more slowed down" and had no close social contacts.  In June 2002, the psychologist wrote that the Veteran appeared less depressed and less slowed down than during the previous meeting.  

In July 2002, the Clinical Chaplain Specialist who ran the Veteran's group therapy sessions wrote a letter stating that the Veteran had suffered much from combat trauma and that he was working diligently on his recovery. 

In July 2002, a Readjustment Counseling Specialist wrote that the Veteran had been seen at the VA since March 2002 for individual and group treatment of PTSD.  He opined that the Veteran was severely impaired and unemployable due to his symptoms.  He described the Veteran's alienation from friends and family, as well as his "inability to resume productive living." 

In July 2002, the Veteran was afforded a VA PTSD examination.  The Veteran reported symptoms that included sleeping poorly, nightmares, and flashbacks.  The examiner also noted an increased startle response, anxiety, avoidance symptoms, emotional numbing, and social isolation.  The Veteran reported frequent and sometimes violent, angry outbursts.  He stated that he had been sober for five years.  The examiner described the Veteran's mood as depressed.  He noted suicidal ideation in the past, but none presently.  He also found no indication of hallucinations or delusions.  The examiner noted that the Veteran had problems with interpersonal relationships.  He described the Veteran's appearance as "disheveled," with his tee-shirt turned inside-out.  He also observed a flat affect and found judgment and insight to be poor.  He stated that the Veteran was evasive and "not really cooperative" with the interview.  He assigned a GAF score of 40. 

According to a corresponding July 2002 VA psychology note, the Veteran was exhausted and drained due to his compensation and pension examination from earlier that day.  

A September 2002 VA psychology note reflected that the Veteran was on edge because it had been one year since the September 11th attacks.  In October 2002, the psychologist wrote that the Veteran did not accept change well.  In November 2002, the Veteran reported that he had no family or friends to be close to.  He stated that he did feel close to some of the members in his group therapy, but that they did not get together outside of the VA.  A December 2002 VA psychology note reflected that the Veteran had vague suicidal ideation, but no homicidal ideation, and continued to be in reality and oriented.  The VA psychologist noted that the holidays magnified the Veteran's pain and sense of loss.  

In February 2003, the psychologist observed no suicidal ideation.  The Veteran reported that his cousin called him and offered to help with his disability claim, which the Veteran was willing to accept.  According to a second VA psychology note from February 2003, the Veteran reported a minor confrontation with someone in line at a store, and stated that he was pleased that he maintained his control and the situation resolved.  In a May 2003 psychology note, the Veteran reported that he had not seen his daughter in 20 years.  In June 2003, the psychologist stated that the Veteran was hyper-vigilant and could not sit in the center of a room, and could not tolerate not being able to see who was coming and going.  Another VA treatment note from June 2003 indicated that the Veteran had not seen his daughter since she was one year old.  In July 2003, the Veteran reported that things were calm and stable and that he was making contact with some people that might be able to help with his disability claim.  In August 2003, the VA psychologist described the Veteran as still fairly depressed, but that he no longer had any serious suicidal ideation.    

In September 2003, the Veteran's brother submitted a letter stating that the Veteran had shown the personality of being suicidal since the Vietnam War, and that he had become withdrawn, paranoid of the people around him, and had not been able to sleep at night.

The Veteran's childhood friend submitted a letter in September 2003 stating that, after Vietnam, the Veteran became withdrawn, could never relax, and did not say much, all of which was a change from his pre-service behavior.

In September 2003, the Veteran's niece submitted a letter stating that her uncle came back from Vietnam a different person; that he withdrew from family and friends and became a very introverted and solitary person. 

According to an October 2003 VA psychology note, the Veteran stated that he had no family and was essentially alone.  He also reported a lot of stress due to lack of funds.  In December 2003, he reported a low mood due to the holiday season.  In January 2004, he reported going through a "down period."  In February 2004, the Veteran, who had been a musician, reported that someone had called to ask if he could play and sing at an event.  He reported that the event went okay.  According to a February 2004 Mental Health Clinic Follow-up Visit, the Veteran was "well groomed" and "somewhat guarded."  The VA note indicated that the Veteran's most recent GAF score was 49 (from October 2003).  

A March 2004 VA psychology note reflected that the Veteran was in a depressed mood.  In April 2004, the Veteran reported that contact with his mother was minimal.  In May 2004, he spoke further about his family.  He related that he became withdrawn from his family after Vietnam and also felt rejected by them.  He also stated that there were times he was not in contact with his mother for several years.  According to another psychology note from May 2004, the Veteran was depressed due to rumors of a suicide or murder of one of the members in his group therapy.  The psychologist stated that the Veteran did little socializing and had no real outlets except the VA PTSD group.  In June 2004, the psychologist reported that the Veteran was stable and verbal, and that his communication was not as slowed down as was his custom.  The Veteran spoke about his group therapy sessions and how he felt tied into the group and the other members, with the members identifying with each other's feelings and being supportive of one another.  In August 2004, the Veteran reported running into a cousin he had not seen in 30 years.  He stated that they spent the whole day together and exchanged contact information.  In September 2004, he described being pulled over by a police officer, and how he became very angered but had to control his anger because the police officer had all the power.  According to an October 2004 VA psychology note, the Veteran was lethargic and lacked focus.  Later in October 2004, the Veteran reported struggling with thoughts and memories.  In December 2004, he reported being very depressed, as his mother had just passed away on Thanksgiving. 

In January 2005, the VA psychologist noted that the Veteran had cut off his ponytail.  The Veteran explained that he had made this change to be more acceptable to present-day persons.  He stated that he felt the ponytail had been a turn off to some of the people he tried to relate to, and that he wanted to be more conforming to some extent. 

According to a March 2005 treatment note, the Veteran reported that he had just come from his group therapy and wanted to say some things to members about missing his mother and responding to a member who had just lost his mother.  In April 2005, the psychologist reported that the Veteran was pessimistic but had also said that, at age 60, he was better than he had been at age 40.  In June 2005, the Veteran reported that he did not get much straight-through sleep.  

An August 2005 group therapy note stated that the Veteran was in pleasant spirits, participated in the group, and shared issues.  A September 2005 psychology note reflected that the Veteran was depressed but stable.  Later in September 2005, the psychologist noted that the Veteran was stable and seemed less depressed than in recent times.  In October 2005, the Veteran reported that he could still get angry out of the blue, and wondered if everyone was so quick to anger like himself.  In November 2005, the Veteran reported that he had stayed late at the end of his group therapy session to reconnect with some of the members of the group on a more pleasant, social level.  In December 2005, the psychologist stated that he suspected the Veteran considered the idea of suicide and noted that the holidays were always a difficult time of year for the Veteran, and that his mother had died one year ago on Thanksgiving.  However, the psychologist simultaneously reported no suicidal ideation or homicidal ideation.  

In January 2006, the Veteran reported that he had gotten through the remainder of the holiday season without too much problem, but still felt depressed.  According to an April 2006 psychology note, the Veteran had missed several appointments due to the recent death of his brother, which had left him shaken and deeply affected.  In June 2006, the psychologist reported that the Veteran was in a negative state of mind.  The Veteran reported that he had no wife, his brother died recently, and he felt as though his family was rejecting him.  In August 2006, the psychologist noted vague suicidal ideation and no homicidal ideation.   The Veteran reported that the Israeli/Hezbollah conflict had triggered thoughts of what he saw and did in Vietnam.   In September 2006, the psychologist indicated no suicidal ideation, and noted that although the Veteran had fleeting suicidal thoughts, he had no plan or intent, and seemed to be more upbeat during the session.  The Veteran reported that there were times he actually felt normal and was not aware of his depression or PTSD.  He also stated that someone had invited him over to play cards, and that he felt it was the first time someone had reached out to him.        

In October 2006, the Veteran reported that he had made a quiet connection with a fellow group member named H.  In November 2006, the Veteran reported being saddened by the illness of his group buddy, H., who was having problems with his throat.  In December 2006, the Veteran reported that a friend had been arrested, and he stated that he would miss the contact with his friend.   Later in December 2006, the Veteran stated that he was considering getting into more activity during the upcoming year, including possibly playing guitar at church.  

In January 2007, the Veteran reported that he had played at a church and that it went okay, but he did not go back.  In February 2007, he reported being upset because a friend had recently died of Hepatitis C.  A May 2007 psychology note reflected that the Veteran continued to be in reality and oriented.  The psychologist stated that the Veteran had vague suicidal ideation, although with no plan or intent, and did not have homicidal ideation.  In August 2007, the Veteran reported that he visited his niece in the hospital and held her newborn baby.  He admitted to occasional suicidal thoughts, but stated that they would go away and he would continue to function.  

In June 2008, the VA psychologist noted that the Veteran had not been to individual counseling for seven months due to transportation problems, which had resulted in him being unable to attend several therapy appointments.  The psychologist reported vague, fleeting suicidal ideation.  In July 2008, the Veteran reported that he had been asked to play at a wedding.  He also stated that he had been invited to his niece's birthday party and that he had met some people there.  

According to an April 2009 psychology note, the Veteran had been unable to attend individual counseling for a long time due to scheduling conflicts and lack of motivation.  He reported being contacted by an old music writing partner about collaborating on a project, and stated that he was motivated to try this project.  The Veteran reported on and off contact with his family, depending on his motivation.  In May 2009, the Veteran reported being a bit more depressed.   

In June 2009, the Clinical Chaplain who ran the PTSD group therapy sessions wrote a letter stating that the Veteran's combat trauma had severely affected his family life and caused chronic severe anxiety, hyper-vigilance, isolation, sleep disorder, and depression.  He also stated that the Veteran continued to attend group therapy. 

In June 2009, the Veteran's regular VA psychologist wrote a letter in which he relayed that the Veteran experienced suicidal ideation, insomnia, mood problems, social isolation, relationship problems, and inability to function in a work environment since he had returned home from Vietnam.  He noted that the Veteran was trained as a professional musician, but had been unable to work as a result of his mental health problems. 

In July 2009, a non-VA psychiatrist, Dr. M.C., evaluated the Veteran and provided a current psychiatric report.  Dr. M.C. described the Veteran as having no siblings and a deceased father.  He stated that the Veteran led an isolated life devoid of interaction with other people.  He found the Veteran to have severe PTSD, which he described as "completely disabling" since 2001.  He opined that the Veteran was nonfunctional in many aspects of life and that he was unable to engage in relationships and was even unable to engage in simple social situations.  He assigned a GAF score of 35 and opined that the Veteran was "profoundly disabled."  

According to an August 2009 psychology note, the Veteran's mood was calm and his affect was mildly depressed.  The psychologist observed the Veteran's thought process to be linear and logical, with no delusions or hallucinations.  The Veteran's judgment and insight were adequate, and his speech was clear and coherent.  No suicidal or homicidal ideation was present.  The psychologist noted that the Veteran was experiencing financial problems and seemed to be coping by isolating and withdrawing. 

An October 2009 VA psychology note reflected that the Veteran was coping adequately with his PTSD and depression.  The psychologist observed the Veteran's reasoning and judgment to be intact, with no delusions or hallucinations.  He noted that the Veteran was in good reality contact and oriented, with no active suicidal or homicidal ideation.  The Veteran's memory was intact and his affect was neutral.  He was "calm and in control."  The Veteran's speech was clear, although hesitant.    

A December 2009 VA psychology note reflected that the holidays were a difficult time of year for the Veteran and that he preferred to be alone.  Reasoning and judgment were intact, with no delusions or hallucinations.  The Veteran's memory was intact and his mood and affect were depressed.  The psychologist reported that the Veteran was coping adequately, although he tended to withdraw and isolate.    

In a June 2011 appellate brief, the Veteran's representative contended that the Veteran's July 2002 VA examination results warranted a 100 percent disability rating for the period on appeal, based upon the symptoms and observations described in the examination report.  The representative asserted that the symptoms showed an inability to maintain minimum personal hygiene, the presence of persistent delusions or hallucinations, and danger of hurting oneself.  He also asserted that the Veteran's GAF score of 40 was representative of some impairment in reality testing or communication, including that he was unable to work.  The representative also cited to Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) for the proposition that a rating for a psychiatric disorder does not require all, most, or even some of the enumerated symptoms recited under the corresponding rating criteria. 

Analysis

Although the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating impairment of cognitive functioning on a very high level.  

Although the Veteran has been found to be unemployable during the period in question, which suggests total occupational impairment, he does not demonstrate total social impairment.  While the Veteran did not have any close family or friends during the period in question, and was socially isolated and withdrawn, his VA treatment records demonstrate that he had adequate cognitive functioning and was able to interact with others.  He regularly kept his counseling appointments for the vast majority of the period on appeal, except when physical health problems, transportation limitations, or motivation problems prevented him from doing so. 

In January 2005, the Veteran explained that he had cut his ponytail to be more accepted in society.  This reflection suggests that he had the capacity to think about what types of societal norms existed and he was able to consider whether or not, or to what degree, he wanted to fit into them. 

Although the July 2002 VA examiner noted that the Veteran appeared "disheveled" and was wearing his tee-shirt inside out, contemporaneous notes from the Veteran's regular psychologist made no mention of any neglect of personal hygiene.  In ten years of VA treatment notes, there is no other significant evidence that the Veteran was unable to maintain personal hygiene.  In fact, a February 2004 treatment note found him to be "well-groomed."   

Based upon the individual counseling notes, the Veteran considered himself to be connected to the other members of his PTSD therapy group.  He regularly attended monthly group therapy for the vast majority of the period on appeal, and the record reflects that he participated in the group therapy and derived meaningful experiences from them.  See, for example, August 2005 group therapy note.  The Veteran described a quiet connection to another member of the group named H., and he reported to his psychologist that he had lingered with the other members after the conclusion of the group meeting in order to socialize.  See November 2005, October 2006 psychology notes. 

Over the course of the Veteran's individual therapy, he described various people contacting him (see, e.g., February 2004, July 2008, April 2009 psychology notes, etc.).  In August 2007, the Veteran described visiting his niece in the hospital and holding her newborn baby.  In August 2004, he reported running into a cousin whom he had not seen in several years and spending the entire day catching up with him.  In December 2006, he relayed that his friend had been arrested, and in February 2007, he stated that a friend had died of hepatitis C.  While the Veteran was grieved to hear this news about his friends, his reports demonstrate that he had friendships and connections, even if he was not in close contact with them.  Further, in September 2006, he reported that someone had invited him over to play cards.  During the same session, he stated that there were times he actually felt normal and was not aware of his PTSD or depression.  Although this Veteran is clearly struggling, these VA therapy notes do not paint the picture of someone who is unable to function socially or is completely cognitively disabled.  

The Board acknowledges that the Veteran described anger problems (see, for example, October 2005 psychology note); however, he also described instances where he had been able to maintain his control, such as when pulled over by a police officer (as described in a September 2004 psychology note) and when involved in a minor confrontation while standing in line at a store (see February 2003 psychology note).  He relayed to his psychologist that he was able to maintain his emotional control in those situations.  Further, the psychologist observed him to be calm and/or in control on several occasions.  See, for example, October 2009 and August 2009 psychology notes. 

Although the individual therapy notes show that the Veteran was somewhat socially isolated, he nevertheless had the capacity for social interaction and demonstrated a degree of cognitive functioning not characteristic of someone who is completely psychiatrically impaired, as defined by VA's rating criteria. 

In July 2009, an outside psychiatrist offered the opinion that the Veteran had severe PTSD that was "completely disabling" and resulted in the Veteran being nonfunctional in many aspects of life and unable to engage even in simple social situations.  However, ten years of monthly psychology records contradict this opinion.  The Veteran's voluminous therapy notes demonstrate that he was able to interact with others in group therapy and in everyday life.  For example, the Veteran's report of talking all day with a cousin suggests that he was capable of engaging in at least "simple social situations."  The Board assigns this opinion little probative value.

In June 2011, the Veteran's representative referenced "auditory hallucinations," which he stated had been mentioned in the July 2002 VA examination report; however, that report specifically indicated that the Veteran denied hallucinations and delusions, and the examiner found no evidence of hallucinations or delusions.  Further, in ten years of individual and group therapy, hallucinations and/or delusions were never found to be present.  In addition, the Board is not persuaded by the representative's argument that one notation of looking "disheveled" at a VA examination shows inability to maintain minimum personal hygiene.  Ten years of monthly psychology records do not provide any further evidence of inability to maintain personal hygiene.  

The Veteran's GAF scores ranged from 35 (lowest) to 49 (highest) during the period on appeal.  While the Veteran's lowest GAF score of 35 could indicate some impairment in reality testing or communication, it could also indicate major impairment in several areas, according to the GAF criteria.  The rest of the record does not support a finding that the Veteran experienced impairment in reality testing.  Indeed, lower scores (such as from 21 to 30 or 11 or 20) are available for more serious symptoms that are better aligned with the severity of mental and cognitive impairment associated with a 100 percent disability rating.  The Veteran is not shown to have scored in these lower ranges during the period on appeal.

The VA psychology notes described various highs and lows, with many of the "down" times occurring during the holiday season or when members of his family or friends died.  However, these fluctuations with life's events are not pronounced or severe enough to warrant multiple staged ratings within the period on appeal.

The 70 percent rating reflects that the Veteran was seriously impaired prior to March 19, 2010, which is demonstrated by the VA treatment records and by the July 2002 VA examination and various letters from his treatment providers, as well as lay statements from his family and childhood friend.  However, these letters and records do not form a picture of someone who is completely impaired and essentially unable to function in society.  As such, the highest, 100 percent disability rating is not warranted for the period in question. 
     
Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the severity and symptoms of the Veteran's psychiatric disorder.  His PTSD with major depressive disorder is productive of vague suicidal ideation, insomnia, mood problems, some social isolation, relationship problems, and inability to function in a work environment, which are manifestations contemplated in the broad rating criteria under the general schedule of ratings for mental disorders located at 38 C.F.R. § 4.130.  There is, in fact, no evidence of manifestations that are not encompassed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

TDIU

As a total disability evaluation for individual unemployability (TDIU) has already been granted for the entire period on appeal, it need not be addressed. 


ORDER

An increased rating in excess of 70 percent for service-connected PTSD with major depressive disorder prior to March 19, 2010 is denied. 



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


